Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance is in response to the reply filed by Applicant on 4/6/2022 and amendments authorized by Applicant on 5/27/2022. Claim 2 was canceled.  And claim 21 was added as New. Claims 1 and 3-21 are pending. 

Response to Arguments
	A) Applicant’s amendments and arguments regarding 35 USC 101 rejection of claims, 1, 7 and 11 for being an Abstract idea has been considered and deemed persuasive.










	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Peter Yi on 5/27/2022.
The application has been amended as follows: 

	1.	(Currently Amended) A system, comprising:
a processor; and
storage having instructions which, when executed by the processor, cause the processor to:
access a web traffic log including requests sent from a client to a web server to access a web site hosted by the web server;
generate an image based at least on the requests, the image including a set of spots and a set of lines, the set of spots having positions and sizes that depend on the requests;
classify the image into a bot category or a human category using a machine learning model having been trained using a first set of training images of known bot clients whose behavior patterns are different from known human clients and a second set of training images of the known human clients having distinct image patterns, reflecting different behavior patterns, compared to the first set of training images of the known bot clients;
determine whether the client is a bot or a human based at least on whether the image is classified into the bot category or the human category; and
block additional requests received from the client to the web server in response to determining that the client is a bot.

	5.	(Currently Amended) The system of claim 1, wherein the first set of training images is generated from a first training set of requests received by the web server from the known bot clients and the second set of training images is generated from a second training set of requests received by the web server from the known human clients.

	7.	(Currently Amended) A computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to:
generate an image including spots and lines whose features are based at least on a set of actions performed by an entity, the features including one or more of position, size, color, or thickness; and
determine whether the entity is a bot or a human by inputting the image into a machine learning model to classify the image into a bot category or a human category, the machine learning model having been trained using a first set of training images of known bot entities whose behavior patterns are different from known human entities and a second set of training images of the known human entities having distinct image patterns, reflecting different behavior patterns, compared to the first set of training images of the known bot entities; and
present the entity to a user along with an option to take an action with respect to the entity in response to determining that the entity is a bot.

	10.	(Currently Amended) The computer-readable storage medium of claim 9, wherein the instructions further cause the processor to:
generate the first set of training images based at least on a first set of actions performed by the known bot entities; 
generate the second set of training images based at least on a second set of actions performed by the known human entities 
train the machine learning model, using the first and second sets of training images, to classify the input image into the bot category or the human category.

	11.	(Currently Amended) A method, comprising:
receiving behavior information associated with an entity;
generating an image based at least on the behavior information, the image including features that depend on the behavior information;
classifying the image into a category among a plurality of categories using a machine learning model based on the features, the machine learning model having been trained using a plurality of sets of training images of known groups of entities, behavior patterns of the known groups of entities being different from one known group to another, image patterns of the plurality of sets of training images reflecting different behavior patterns and being distinct from one set to another;
determining a group among a plurality of groups to which the entity belongs based at least on the category to which the image is classified by the machine learning model; and
block or ignore future behavior by the entity in response to determining that the entity belongs to the group.

	17.	(Currently Amended) The method of claim 11, wherein the machine learning model is trained using the plurality of sets of training images to classify an input image into one of the plurality of 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 4/6/2022 and Amendments authorized by Applicant, for clarification purposes, on 5/27/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A final search was conducted by Examiner on 5/31/2022, and the closest prior art of Jones et al. (US 20170111381) in view of Lotia et al. (US 2020/0366689) and Cella et al. (US 2019/0137985), fails to disclose, teach or even suggest “generate an image based at least on the requests, the image including a set of spots and a set of lines, the set of spots having positions and sizes that depend on the requests; classify the image into a bot category or a human category using a machine learning model having been trained using a first set of training images of known bot clients whose behavior patterns are different from known human clients and a second set of training images of the known human clients having distinct image patterns, reflecting different behavior patterns, compared to the first set of training images of the known bot clients; determine whether the client is a bot or a human based at least on whether the image is classified into the bot category or the human category.”  Applicant’s limitation describe steps in bot and human analysis that is not taught by conventional means.  Conventional means may create images or signatures of bot behavior and create simple black and white lists to determine bot behavior.  However, the instant application explains a detailed method of creating bot and human behavior and generating an image based on spots and lines.  Spots and lines will be used for machine learning analysis, where depending on similarities and/or distinct image patterns will determine if something is deemed a bot or a human.  Conventional methods do not teach this based on the search done by the Examiner.  As a result the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439